DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed April 22, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 20, 21, 32, and 33 are pending.

Claim Rejections - 35 USC § 103
4.	Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (JP 2010202558 - translation provided) and He (US 2011/0091580) for the reasons set forth in the previous Office action.

5.	Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (JP 2010202558 - translation provided) and He (US 2011/0091580) as applied to claims 20 and 21 above, and further in view of Lavalle Gonzalez (US 2011/0300175) with Yerba Mate website (http://www.herbwisdom.com/herb-yerba-mate.html - accessed 9/2016) providing a definition for “Yerba Mate” for the reasons set forth in the previous Office action.

All of applicant’s arguments regarding these 103 rejections of record have been fully considered but are not persuasive.  Applicant argues:
None of the cited references teach or suggest to one of ordinary skill in the art this
combination of enriched for extracts or extracts that comprise increased amounts of specific constituents, as claimed. As is made clear, there is a significant and unexpected synergistic result by combining the enriched extracts that could not be understood or appreciated by one of ordinary skill in the art. While the cited references speak to one extract or another extract, none of them speak to the combination, a combination of enriched for extracts, or more importantly — the need to combine with other extracts that have the same benefit. This information is also proof that the current claims are not obvious in view of the cited art.

However, these arguments are not persuasive because Kitanaka teaches a Morus alba extract that contains morusin (see, for example, paragraphs 12 and 16 and page 20 of the translation).  The M. alba extract would contain a higher concentration of morusin in comparison with the unextracted plant material; thus, the reference extract is considered to meet this limitation of applicant’s claims.  In addition, He teaches a Rosmarinus officinalis extract that contains carnosic acid and carnosol (see, for example, paragraphs 21, 43, and 44 and claims 7-8).  The R. officinalis extract would contain a higher concentration of carnosic acid and carnosol in comparison with the unextracted plant material; thus, the reference extract is considered to meet this limitation of applicant’s claims.  Lavalle Gonzalez teaches a yerba mate extract that contains caffeine (see, for example, claims 9 and 12).  The yerba mate extract would contain a higher concentration of caffeine in comparison with the unextracted plant material; thus, the reference extract is considered to meet the limitation that the extract is “enriched” in caffeine.  
In regards to applicant’s claim for patentability based on unexpected results, as discussed in the previous Office action, the examples in the specification are not considered to support a claim for patentability based on unexpected results. Example 59 shows results for a combination of Morus alba extract number 14 with rosemary extract number 21.  The specification does not show the individual activity of Morus alba extract number 14 or rosemary extract number 21.  Thus, there is no basis for comparison to show that this combination of the two ingredients produces an unexpected result.  It is unclear if the results are synergistic or an expected additive effect.  In addition, Example 66 and 67 shows the results for a combination of M. alba precipitate 18 combined with rosemary extract 24 and yerba mate extract 27.  Similarly, the specification does not show the individual activity of the extracts.  Thus, there is no basis for comparison to determine if a synergistic effect is present.  Furthermore, Examples 76-79 show the results for a combination of an ethanolic extract of a combination of M. alba, rosemary, and yerba mate.  As with the other examples, the combination does show a weight loss effect.  However, the individual extract’s ability to effect body weight have not been shown.  Thus, there is no basis for comparison that would establish that the results are synergistic rather than an expected additive effect.  Therefore, the claims are still considered to be properly rejected because the data in the specification is not considered to clearly establish an unexpected result.
In regards to applicant’s argument that the references do not state the need to combine ingredients together, each reference teaches that each of the ingredients is able to control body weight.  Thus, each ingredient was known in the art prior to the effective filing date to have the same beneficial result on the body.  It is well established that it is prima facie obvious to combine together two or more ingredients which were known to be useful for the same purpose (see MPEP section 2144.06).  The fact that the combination of all three ingredients is not in a single reference does not negate this established reasoning for a finding of obviousness.  Therefore, applicant’s argument is not persuasive.

6.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655